department of the treasury internal_revenue_service te_ge eo examinations commerce st dallas texas 501-dollar_figure date date release number release date legend org - organization name xx - date address address org address taxpayer_identification_number form tax_year s ended person to contact contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter dated may 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from ederal income_tax is revoked effective march 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at this time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report for income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions of those returns you have the right to contact the office of taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have a file'a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance it you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely yours nanette m downing director eo examinations form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx legend org - organization name state - state district - district ein - ein xx - date address - address estate - estate property - property county - county treasurer - treasurer ra-1 - ra issue whether org org is exempt from federal_income_tax under sec_501 whether org qualifies as an exempt homeowners’ association under sec_528 facts org is a homeowners’ association recognized as an exempt_organization under sec_501 since org had not filed an information_return for numerous years it received notice from the irs dated xx that its exempt status was inactive or had been terminated on xx org received notice from the irs that a determination_letter was issued in october 19xx that recognized it as exempt from federal_income_tax and that it is currently exempt under sec_501 of the internal_revenue_code the purposes of org as set forth in its’ articles of incorporation are to promote and engage in programs for the recreation welfare and education of the members and their families to do all acts and things needful and necessary to accomplish the aforesaid and to buy hold receive sell lease mortgage and deal in all property both personal and real that may be deemed necessary to promote our purposes income received by the organization is primarily from dues and fees from members who own lots within and the org community expenses for the year include insurance lawn care maintenance utilities publication of its community newsletter bank fees picnics socials meeting expenses accounting and legal fees and charitable_contributions review of org's books_and_records identified the following information regarding use of its common areas org handbook directory - e the org handbook directory updated march 20xx states that the community owns six pieces of property in org they include property two parcels of the dock area the ravine and marsh area where address stops and starts up again a narrow strip of land at the end of org estates sign the community association maintains these community areas sec_4 page form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx org properties follow covenants that are a part of your deed and restrict the use of property for the benefit of the community sec_4 page when locked the gates at the dock property and the lot at the end of address have been very effective in discouraging trespassers for this reason it would be greatly appreciated if you would lock the gates once you are inside again when you leave and any time you see a gate left open keys to the gates are available from the org treasurer if your org dues are current there is no charge for the first key a second key will cost dollar_figure any additional keys beyond the second will cost dollar_figure each sec_4 page board meeting minutes - april 20xx - concern has been voiced about trespassing at the dock area and tennis courts the neighbor woke up and saw a roaring fire at the boat ramp area she called the fire department and the police non-residents are using the area it was suggested that we will give a key and a list of all the people living here to ra-1 who will have some of his officers patrol the area and park in the dock area the officers will question everyone using our community_property may 20xx - enhancement of security against trespassers on org property was suggested by county police as follows e e move no-trespassing sign at dock area to more visible location or add additional sign add no-parking signs along road by tennis court to discourage some trespassers from parking there and to give police a reason to initiate conversation those parked there advise all org members to obtain and use their org bumper sticker to let police know they are authorized to use org properties e to property newsletters - persons who do not live in org have been enjoying the beautiful properties at the dock and property when asked to leave some do and others come back - even after dark the board has placed a letter on file with the district of the county police authorizing them to enter our properties to remove persons not authorized to use them the police will call one of the board members to identify whether the persons are residents or non-residents if legal action is necessary one of the board members will be available to testify if needed but the police are very willing to assist us in this matter to assist the police in patrolling our properties and to avoid embarrassment of our good residents please note that it is very important for all residents to have a org bumper sticker on all their vehicles these are available at no cost other than being a org member in good standing from treasurer treasurer if the police do not see a org sticker on a vehicle parked at or near the dock tennis court or point they will assume there are trespassers involved not having the org bumper sticker offers the police an opportunity to open conversation and ultimately determine whether the persons are on the property legally or not in case you haven't noticed the gate and fence have been replaced at property and the locks at both property and boat dock have been repaired replaced members of the org association in good standing are entitled to org bumper stickers and keys to the gates at the dock and property these are available from our treasurer treasurer the first key is free the second is dollar_figure and the third or more are all dollar_figure each the org bumper stickers are free and are important if using the dock area or parking along the form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_886 a name of taxpayer org ein the schedule no or exhibit year period ended 20xx explanation of items road adjacent to either the dock or property since they identify the vehicle as belonging to a org member the board has officially authorized the county police to assist in the control of non-resident trespassers and the absence of a org bumper sticker will initiate a conversation by the police to determine if the owner should not be using the property vehicles with org stickers will not be questioned and will therefore save the officer's and your time please make the effort to obtain the stickers and keys at your earliest convenience it is suggested that you obtain stickers for all your vehicles your boat and trailer correspondence - e inaletter issued to the county police department district station june 20xx the organization requests assistance as required for the removal of illegal trespassers on org association_property the two properties that attract the most trespassers are the dock tennis court area and the beach picnic area at the east end of address we will continue to ask trespassers to vacate the areas whenever we see them we have problems with repeat offenders who return after dark as well as during the day we have asked all association members to place an issued blue ‘org’ bumper sticker on each of their cars for identification as residents who may be parked on or near the properties and who are legally using the properties vehicles without the ‘org’ sticker can reasonably be suspect as trespassers while there are no trespassing and no parking signs at these locations some will be moved and others added to make them more visible to all law sec_501 provides for the recognition of exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_501 states that subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual tax reg c -1 a provides that a civic_league_or_organization may be exempt as an organization described in sec_501 if operated exclusively for the promotion of social welfare it is not organized or operated for profit and it is tax reg c -1 a i provides in part that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements tax reg c -1 a ii states in part that an organization is not operated primarily for the promaiion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit in revrul_72_102 1972_1_cb_149 it is stated that a nonprofit organization formed to preserve the appearance of a housing development and to maintain streets sidewalks and form 886-a rev department of the treasury - internal_revenue_service page -3- schedule no or exhibit yeatr period ended 20xx form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein common areas for use of the residents is exempt under sec_501 the organization described is a membership_organization that was formed by a developer and is operated to administer and enforce covenants for preserving the architecture and appearance of a housing development and to own and maintain common green areas streets and sidewalks for_the_use_of all development residents prospective home buyers are advised that membership in the organization is required of all owners of real_property within the housing development the organization is supported by annual assessments and member contributions its activities are for the common benefit of the whole development rather than for individual residents or the developer further stated for the purposes of sec_501 of the code a neighborhood precinct subdivision or housing development may constitute a community revrul_74_99 1974_1_cb_131 which modifies revrul_72_102 provides that a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ' ordinarily identified as governmental it must iot conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_74_99 also states that revrul_72_102 was intended only to approve ownership and maintenance by a homeowners'_association of such areas as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public as distinguished from controlled use or access restricted to the members of the homeowners’ association in flat top lake association inc plaintiff v united_states of america defendant ustc it is held that a homeowners’ association was not entitled to exempt status as a civil league or organization under code sec_501 the association did not provide benefits of a public welfare nature to the public or a definable community because the association's facilities were restricted to ttie use of its members sec_528 imposes a tax equal to of a homeowners’ association’s taxable_income tax for each taxable_year sec_528 defines in part the term homeowners_association as an organization which is a residential_real_estate_management_association if - such organization is organized and operated to provide for the acquisition construction management maintenance and care of association_property percent or more of the gross_income of such organization for the taxable_year consists solely of amounts received as membership dues fees or assessments from owners of residences or residential lots in the case of a residential_real_estate_management_association form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayet org ein schedule no or exhibit year period ended 20xx percent or more of the expenditures of the organization for the taxable_year are expenditures_for the acquisition construction management maintenance and care of association_property no part of the net_earnings of such organization inures other than by acquiring constructing or providing management maintenance and care of association_property and other than by a rebate of excess membership dues fees or assessments to the benefit of any private_shareholder_or_individual and such organization elects at such time and in such manner as the secretary by regulations prescribes to have this section apply for the taxable_year tax reg provides that in order to quality it must be organized and operated primarily for the purposes of carrying on one or more exempt functions of a homeowners’ association the exempt functions of a homeowners’ association are the acquisition construction management maintenance and care of association_property for example maintenance of association_property includes the painting and repairing of such property as well as the gardening and janitorial services associated with its upkeep similarly the term construction of association_property includes covenants or other rules for preserving the architectural and general appearance of the area the term also includes regulations relating to the location color and allowable building materials to be used in all structures tax reg provides that exempt_function_income consists solely of income attributed to membership dues fees or assessments of owners of residential units or lots examples or exempt furiction income provided include removing trash removing snow from public areas paying principal and interest on debts incurred for the acquisition of association_property paying real_estate_taxes on association_property and maintaining association_property tax reg provides examples of qualifying expenditures which may be included in the computation of the expenditure test theses examples include paving of streets street signs security personnel legal fees upkeep of tennis courts swimming pools recreation rooms replacement of common buildings facilities air conditioning insurance premiums on association_property accounting fees improvement of private property to the extent it is association_property real_estate and personal_property_taxes imposed on association_property by a state_or_local_government and both current operating and capital expenditures on association_property qualifying expenditures do not include transfers or investments of funds to be held to meet future costs or excess assessments which are either rebated to members or applied against the members’ following year’s assessments sec_528 c states that the term residential_real_estate_management_association means any organization meeting the requirements of subparagraph a of paragraph with respect to a subdivision’ development or similar area substantially_all the lots or buildings of which may only be used by individuals for residences tax-reg sec_1_528-1 provides in part that residential real_estate management associations are normally composed of owners of single-family residential units located in a subdivision development or similar area they are commonly formed to administer and enforce covenants relating to the architecture and appearance of the real_estate development as well as to perform certain maintenance duties relating to common areas form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx sec_528 states in part that association_property includes property held by the association_property commonly held by the members of the organization and property within the organization privately held by the members of the organization tax-reg sec_1_528-3 also states in part that association_property includes real and personal_property owned by the organization or owned as tenants in common by the members of the organization such property must be available for the common benefit of all members of the organization and must be of a nature that tends to enhance the beneficial_enjoyment of the private residences by their owners if two or more facilities or items of property of a similar nature are owned by a homeowners_association and if the use of any particular facility or item is restricted to fewer than all association members such facilities or items nevertheless will be considered association_property if all association members are treated equitably and have similar rights with respect to comparable items or facilities among the types of property that ordinarily will be considered association_property are swimming pools and tennis courts on the other hand facilities or areas set_aside for_the_use_of nonmembers or in fact used primarily by nonmembers are not association_property for the purposes of this section for example property owned by an organization for the purpose of leasing it to groups consisting primarily of nonmembers to be used as a meeting place or a retreat will not be considered association_property sec_528 for purposes of this section defines a homeowners’ association’s taxable_income of any organization for any taxable_year as an amount equal to the excess if any of the gross_income for the taxable_year excluding any exempt_function_income over the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income computed with modifications which include a specific deduction of dollar_figure and disallowance of net_operating_loss deductions allowed under sec_172 and part viii of subchapter_b relating to special_deductions for corporations sec_528 states in part that the term exempt_function_income means any amount received as membership dues fees or assessments from owners of real_property in the case of a residential_real_estate_management_association tax reg sec_1_528-8 states that an organization wishing to be treated as a homeowners_association under sec_528 for a taxable_year must elect to be so treated by filing a properly completed form 1120-h or such other form as the secretary may prescribe a separate election must be made for each taxable_year tax reg sec_1_528-8 states that if an organization is notified after the close of a taxable_year that its exemption for such taxable_year under sec_501 is being revoked retroactively it may make a timely election under sec_528 for such taxable_year notwithstanding any other provisions of this section such an election will be considered timely if it is made within months after the date of revocation the preceding sentence shall apply to revocations made after date if the revocation was made on or before date the election will be considered timely if refund for the taxable_year for which it is to apply it is made before the expiration of the period for filing a claim for credit or form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org bin tax reg sec_1_528-8 states that an election to be treated as an organization described in sec_528 is binding on the organization for the taxable_year and may not be revoked without the consent of the commissioner schedule no or exhibit year period ended 20xx tax reg a states that a corporation in existence during any portion of a taxable_year is required to file form_1120 return taxpayers position position to be determined position to be determined government’s position position the limitation on access to common areas maintained by org solely to its membership involves primarily the exercise of private property rights for private benefit and is therefore inconsistent with community benefit since your recreational areas are not open for the use and enjoyment of the general_public and are carried on for the limited benefit of your members and their guests you are therefore operating for the private benefit of your members and not for the benefit of the general welfare of therefore you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code a community position since org does not qualify for exemption under sec_501 consideration for qualification as a non-exempt homeowners’ association under sec_528 was made in order to meet requirements under this code section an organization must meet five requirements two of which include or more of the organization’s gross_income for the taxable_year must consist solely of amounts received as membership dues fees or assessments and or more of expenditures_for the taxable_year are for the acquisition construction management maintenance and care of association_property in the tax period ending february 20xx org received of its income from membership dues and fees and thus meets the income requirement however only of org’s expenses were used for the acquisition construction management maintenance and care of its properties as a result org does not meet the requirements under sec_528 for the taxable fiscal_year ending february 20xx refer to exhibits and attached conclusion position form 886-a crev page -7- department of the treasury - internal_revenue_service form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx beginning with fiscal_year ending february 20xx org shall be revoked as an organization exempt from income_tax under sec_501 social welfare and civic league organizations position org does not qualify as a homeowner's association under sec_528 because it does not meet the expenditure requirements as set forth under sec_528 therefore org will be required to file form_1120 u s_corporation income_tax return form 886-a rev department of the treasury - internal_revenue_service page -8-
